Long, J.
This is a proceeding by certiorari to set aside an order made by the circuit court of Clinton *328county, compelling tbe defendants to pay the sum of $3.90 per week for the support of their aged and infirm father. The proceedings to compel such payments were commenced under chapter 41, How. Stat., entitled “The Support of Poor Persons by their Relatives..” The only question raised on the hearing here is that there is no evidence to warrant the making of the order. The case was heard before the court, and testimony takén in open court, and that court made the finding. It would profit no one to set forth the evidence here. We are satisfied that some evidence was introduced on the hearing which warranted the order made.
The order will be affirmed, with costs.
The other Justices concurred.